       Case 1:18-cv-00912-JPW Document 74 Filed 10/18/19 Page 1 of 6



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MELISSA DYANN PENN,

             Plaintiff,                  CIVIL ACTION NO. 1:18-cv-00912

v.

GALEN DETWEILER, et al.,                 The Honorable John E. Jones

                Defendants.


                                    ORDER
      AND NOW, this           day of                        ,     2019,        upon

consideration of Defendants’ Motion in Limine to Preclude Facebook Posts, and any

Response thereto, it is hereby ORDERED and DECREED that Defendants’ Motion

in Limine is GRANTED, and Plaintiff is precluded at trial from introducing any

Facebook posts purportedly authored by Defendant Galen Detweiler and Craig Losty.



                                          BY THE COURT:




                                                                          J.
        Case 1:18-cv-00912-JPW Document 74 Filed 10/18/19 Page 2 of 6



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 MELISSA DYANN PENN,

              Plaintiff,                      CIVIL ACTION NO. 1:18-cv-00912

 v.

 GALEN DETWEILER, et al.,                     The Honorable John E. Jones

                  Defendants.


 DEFENDANTS’ MOTION IN LIMINE TO EXCLUDE FACEBOOK POSTS
      Defendants, the City of York and Galen Detweiler, by and through their counsel,

John P. Gonzales, Esquire, and Marshall Dennehey Warner Coleman and Goggin, P.C.,

respectfully move for an Order precluding Plaintiff from introducing evidence of any

Facebook posts allegedly authored by Officer Detweiler and former York City Police

Inspector Craig Losty at trial. These Facebook posts were not included in Plaintiff’s

production despite Defendants’ demands, nor were they identified in Plaintiff’s Rule

26 disclosures. Furthermore, the social media posts Plaintiff intends to admit are not

authenticated or relevant to the issues in dispute in this case. In support of this Motion,

Defendants respectfully submit the attached Memorandum of Law and incorporate it

by reference herein.
       Case 1:18-cv-00912-JPW Document 74 Filed 10/18/19 Page 3 of 6




                                  Respectfully submitted,

                                  MARSHALL DENNEHEY WARNER
                                  COLEMAN & GOGGIN




                                  By:
                                            JOHN P. GONZALES
                                            Attorney ID No. 71265
                                            MONICA L. SIMMONS
                                            Attorney ID No. 323605
                                            2000 Market Street, Suite 2300
                                            Philadelphia, PA 19103
                                            P: (215) 575-2871/F: (215) 575-0856
                                            E-mail: jpgonzales@mdwcg.com
                                                   mlsimmons@mdwcg.com
                                            Attorneys for Defendants, East
                                            Whiteland Township and John Nagel
Date: October 18, 2019




                                        2
        Case 1:18-cv-00912-JPW Document 74 Filed 10/18/19 Page 4 of 6



               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MELISSA DYANN PENN,

              Plaintiff,                     CIVIL ACTION NO. 1:18-cv-00912

v.

GALEN DETWEILER, et al.,                     The Honorable John E. Jones

                 Defendants.



                           CERTIFICATE OF SERVICE

      I, John P. Gonzales, Esquire, do hereby certify that a true and correct copy of

Defendants’ Motion in Limine to Preclude Facebook Posts, and the Memorandum of

Law in Support thereof, was electronically filed with the Court on October 18, 2019, and

is available for viewing and downloading from the ECF System.

                                       MARSHALL DENNEHEY WARNER
                                       COLEMAN & GOGGIN




                                       By:
                                              JOHN P. GONZALES
                                              Attorney ID No. 71265
                                              MONICA L. SIMMONS
                                              Attorney ID No. 323605
                                              2000 Market Street, Suite 2300
                                              Philadelphia, PA 19103
                                              P: (215) 575-2871/F: (215) 575-0856
                                              E-mail: jpgonzales@mdwcg.com
                                                       mlsimmons@mdwcg.com
                                              Attorneys for Defendants
Date: October 18, 2019
        Case 1:18-cv-00912-JPW Document 74 Filed 10/18/19 Page 5 of 6



                  IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MELISSA DYANN PENN,

             Plaintiff,
                                           CIVIL ACTION NO. 1:18-CV-00912
              v.
                                           The Honorable John E. Jones III
GALEN DETWEILER, et al.,

                   Defendants.



        CERTIFICATE OF CONCURRENCE/NON-CONCURRENCE

      The undersigned counsel hereby certifies that, pursuant to the Local Rules of

Civil Procedure for the Middle District of Pennsylvania, Rule 7.1, he contacted

Plaintiff’s counsel on October 18, 2019, to seek concurrence with the attached

Motion in Limine and Plaintiff's counsel does not concur with the Motion.

                                       MARSHALL DENNEHEY WARNER
                                       COLEMAN & GOGGIN




                                 By:   _________________________________
                                            JOHN P. GONZALES
                                            Attorney ID No. 71265
                                            MONICA L. SIMMONS
                                            Attorney ID No. 323605
                                            2000 Market Street, Suite 2300
                                            Philadelphia, PA 19103
                                            P: (215) 575-2871/F: (215) 575-0856
                                          2
       Case 1:18-cv-00912-JPW Document 74 Filed 10/18/19 Page 6 of 6



                                          E-mail: jpgonzales@mdwcg.com
                                                 mlsimmons@mdwcg.com
                                          Attorneys for Defendants
Date: October 18, 2019




                                      3
